Citation Nr: 0406252	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-20 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a blow out fracture of the right orbital floor.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 
  

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2003.  This matter was 
originally on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in No. Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's right eye disability is manifested by myopia and 
astigmatism resulting in decreased visual acuity; the 
corrected visual acuity in the veteran's right eye measures 
less than 20/40.  

2.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; there is no evidence 
of record that shows that the veteran is otherwise 
unemployable.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for service-connected residuals of a blow out fracture of the 
right orbital floor have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.84a, Diagnostic Code 6099-6079 
(2003).

2.  The schedular criteria for a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.16(a) 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand and Veterans Claims Assistance Act of 2000

Pursuant to the Board's May 2003 Remand, in correspondence 
dated in May 2003, the RO advised the veteran of VA's duties 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  The VCAA further provides that VA is 
required to provide the claimant with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In the May 2003 letter, the RO advised the veteran of the 
delegation of responsibility between VA and the veteran in 
procuring the information and evidence necessary to 
substantiate the claims, including which portion of the 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The veteran did 
not respond to the VCAA notice.  Thereafter, the RO 
readjudicated the veteran's claims.  The RO issued a 
Supplemental Statement of the Case (SSOC) in September 2003, 
that affirmed the denial.  By a letter dated in September 
2003, the RO provided the veteran with the opportunity to 
make any comment desired within 60 days, concerning the SSOC.  
Based on the foregoing actions, the Board finds that the RO 
complied with the Board's May 2003 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  In addition to 
the notice provided to the veteran discussed above, the Board 
notes that the veteran was also provided with a copy of the 
February 1997 rating decision, October 2000 Statement of the 
Case (SOC) issued by a Decision Review Officer, May 2001 
SSOC, and September 2003 SSOC, which together provided the 
veteran with notice as to the evidence needed to substantiate 
his claims and the reasons the claims were denied.  The SOC 
and the September 2003 SSOC provided the veteran with notice 
of all the laws and regulations pertinent to his claims, 
including the law and implementing regulations of the VCAA.  
The Board concludes that VA has fully discharged its duty to 
notify the veteran of the evidence necessary to substantiate 
the claims and of the responsibility of VA and the veteran 
for obtaining such evidence.  Quartuccio, 16 Vet. App. at 187 
(2002).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  In Pelegrini, the Court held that under section 38 
U.S.C. 5103(a) (2003), before an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim, a 
service-connection claimant must be given notice of (1) the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) the information and evidence that 
VA will seek to provide, and (3) the information and evidence 
that the claimant is expected to provide.  The AOJ must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  In the 
instant appeal, the RO complied with the enhanced duty to 
notify provisions under the VCAA after the initial 
unfavorable rating decision.  While the Court in Pelegrini 
did not address whether, and if so, how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. § 
20.1104 (2003).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA.  While the notice provided to the 
veteran in May 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The Board reaffirms that the 
content of the notice made clear that the veteran was to 
provide the RO with information on all VA and non-VA medical 
care he received for his right eye disorder.  The content of 
the notice also made clear that the veteran was to submit 
evidence that showed his disability rendered him unable to 
secure or follow a substantially gainful occupation.  The 
veteran was also directed to complete VA Form 21-8940.  After 
this notice to the veteran was provided, the case was 
readjudicated and a SSOC was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
veteran. 

By virtue of the Board's May 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The RO afforded the veteran VA eye 
examinations in January 1997, February 2001, and April 2001.  
The veteran was afforded the opportunity to present testimony 
at a local hearing before a RO in January 2001.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  The Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.


Residuals of a Blow-Out Fracture of the Right Orbital Floor

The veteran is appealing the initial assignment of a 
disability evaluation following an award of service 
connection for residuals of a blow out fracture of the right 
orbital floor.  The veteran contends that the severity of the 
disability is greater than is contemplated by the initially 
assigned rating.  At the RO hearing, the veteran complained 
of decreased visual acuity since his discharge from service.  
He testified that his ability to judge distances and his 
peripheral vision had deteriorated over the years.  He 
testified that his vision interfered with his ability to 
maintain or obtain employment as a commercial driver.  He 
indicated that he had not owned a car in 15 years ever since 
he was involved in an on the job vehicle accident.  He 
attributed the vehicle accident to his impairment in vision.  
He testified that in the last 15 years, he only performed 
"measly jobs."  He reported that he was an ordained Baptist 
minister and his vision impaired his ability to read the 
scriptures.  He used eye drops and sometimes his eye swelled 
up and turned red.  He complained of double vision, 
"halos," pain, and numbness.     

The veteran's service-connected residuals of a blow out 
fracture of the right orbital floor are presently assigned a 
noncompensable rating under 38 C.F.R. § 4.84a, Diagnostic 
Code 6099-6079 (2003), for impairment of central visual 
acuity.  A noncompensable rating is assigned where vision in 
one eye is 20/40 and vision in the other eye is 20/40.  38 
C.F.R. § 4.84a, Diagnostic Code 6079 (2003).  A 10 percent 
rating is assigned where vision in one eye is 20/40 or 20/50 
and vision in the other eye is 20/50, and so on.  38 C.F.R. § 
4.84a, Diagnostic Code 6078/6079 (2003).  The best distant 
vision obtainable after best correction by glasses is the 
basis of a rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2003).  

The January 1997 VA eye examination report shows that the 
veteran complained of decreased visual acuity.  The veteran's 
corrected visual acuity was 20/25 in the right eye and 20/25 
in the left eye.  The optometrist noted that the external 
examination was within normal limits.  Extraocular movement 
(EOM) was full.  Conjunctiva, cornea, and anterior chamber 
were clear.  The ophthalmoscopic examination was within 
normal limits.  Intraocular pressure was 24 mmHg in the right 
eye and 28 mmHG in the left eye.  The optometrist diagnosed 
myopia/astigmatism and increase intraocular pressure.  

The February 2001 VA eye examination report shows that the 
veteran complained of problems with depth perception and 
headaches.  The veteran's corrected visual acuity was 20/25 
in the right eye and 20/25 in the left eye.  On examination, 
EOM was full with no vertical phoria.  Pupils were equal, 
round, and reactive to light.  The slit-lamp examination 
revealed clear conjunctiva and cornea with no diplopia.  The 
ophthalmoscopic examination was within normal limits.  
Intraocular pressure was 20 mmHg in the right eye and 22 mmHG 
in the left eye.  Goldman visual field was within normal 
limits.  The optometrist diagnosed old blow out right 
fracture and myopia/astigmatism.  

The April 2001 VA eye examination report shows that the 
veteran's corrected 
visual acuity was 20/20 in the right eye and 20/25 in the 
left eye.  On examination, EOM was full.   Pupils were equal, 
round, and reactive to light.  The slit-lamp examination 
revealed arcus with no diplopia.  The ophthalmoscopic 
examination was within normal limits.  Intraocular pressure 
was 22 mmHg in the right eye and 22 mmHG in the left eye.  
Visual field was full.  The optometrist diagnosed 
myopia/astigmatism and old blow-out right fracture on the 
right.  

The veteran underwent a VA neurological examination in 
January 2001 to assess whether the veteran had any nerve 
damage attributable to the service-connected right eye 
injury.  The examiner diagnosed history of a right orbital 
blowout fracture in 1971.  The examiner noted that the 
neurological examination was within normal limits, with no 
objective neurological deficit related to the fracture injury 
noted.  The veteran was denied secondary service connection 
for right side nerve damage in a separate September 2002 RO 
rating decision.  

The January 1997, February 2001, and April 2001 VA eye 
examination reports show that the veteran's right eye 
disability is manifested by myopia and astigmatism resulting 
in decreased visual acuity.  On each eye examination, 
corrected visual acuity in the veteran's right eye measured 
less than 20/40.  As such, a noncompensable rating under 
Diagnostic Code 6079 is warranted.  38 C.F.R.        § 4.84a, 
Diagnostic Code 6079 (2003).  

While the veteran presented testimony on several symptoms 
related to his right eye, the eye examination reports show 
that the complained of symptoms have not developed into any 
discernable eye disorder other than myopia and astigmatism.   
There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a compensable 
rating.

Accordingly, the Board finds that the veteran's overall 
disability picture more closely approximates the criteria for 
the currently assigned noncompensable rating under Diagnostic 
Code 6079.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2003).  
The Board notes that the veteran's service-connected 
disability has not been shown to be manifested by greater 
than the criteria associated with a noncompensable rating 
under Diagnostic Code 6079 during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's right eye disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The veteran reportedly no longer drove commercially due to a 
vehicle accident that was caused by his impaired vision.   
This accident reportedly occurred 15 years ago and since 
then, the veteran managed to secure employment in spite of 
his eye disability.  That a veteran's disability excludes him 
from performing in certain types of jobs is not a basis upon 
which disability ratings are assigned.  Rather, it is the 
extent to which a veteran's disability interferes with his 
ability to perform substantially gainful employment that is 
paramount.  Thus, the evidence does not show that the 
veteran's right eye disability causes marked interference 
with employment.  There is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).





Total Disability Rating Based on Individual Unemployability 
Due to a Service-Connected Disability

The veteran also seeks entitlement to individual 
unemployability.  The Board notes that a total disability 
rating based on individual unemployability (TDIU) may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the Board, unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there is only 
one such disability, this shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2003).  In determining whether a veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2003); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran fails to meet the percentage criteria for a TDIU.  
The veteran is service-connected for residuals of a blow out 
fracture of the right orbital floor, rated as noncompensable.  
The veteran is not service-connected for any other 
disability.  Thus, the evidence does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  

The evidence also does not show that the veteran is otherwise 
unemployable.  In the May 2003 letter to the veteran, the RO 
specifically advised the veteran that he needed to submit 
evidence that showed that his disability rendered him unable 
to secure or follow a substantially gainful occupation.  The 
RO directed the veteran to complete the enclosed VA Form 21-
8940 and to include the complete name and mailing address for 
his employers.  The veteran failed to respond to the letter.  
The Board notes that VA has a duty to assist the claimant in 
developing a claim, but that duty is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The veteran 
failed to provide the information necessary to substantiate 
his claim.  In the absence of evidence that substantiates 
that the veteran is otherwise unemployable, a total 
disability rating based on individual unemployability may not 
be assigned. 

As the preponderance of the evidence is against the veteran's 
right eye and TDIU claims, the benefit of the doubt doctrine 
is not applicable, and the claims must be denied.  38 
U.S.C.A. 5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial compensable evaluation for service-connected 
residuals of a blow out fracture of the right orbital floor 
is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



